               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                   :
VICKIE THORNE, individually        :
and on behalf of all others        :      CIVIL ACTION
similarly situated,                :
                                   :
                     Plaintiff,    :      NO.19-cv-00393
                                   :
     v.                            :
                                   :
PEP BOYS – MANNY, MOE &            :
JACK INC.,                         :
                    Defendant.     :


                                  ORDER

     AND NOW, this   17th         day of July, 2019, upon

consideration of Defendant’s Motion to Dismiss the Complaint

(Doc. No. 13), Plaintiff’s Response in opposition thereto (Doc.

No. 20), and Defendant’s Reply in further support thereof (Doc.

No. 21), it is hereby ORDERED that Defendant’s Motion to Dismiss

is GRANTED without prejudice.     Plaintiff is GRANTED leave to

file an amended complaint within 20 days of the entry of this

Order correcting the deficiencies noted in the Memorandum

attached hereto.


                                            BY THE COURT:


                                            s/ J. Curtis Joyner


                                            J. CURTIS JOYNER, J.



                                   21
